Margaret Mart J. Mangan, J.
Motion by defendant wife for an order directing plaintiff to pay reasonable expenses of defendant’s counsel to conduct pretrial investigation in various parts of the world and for other related relief is disposed of as follows:
Section 237 of the Domestic Relations Law empowers this court, in the interests of substantial justice, to direct a husband *952to pay such sums of money as are reasonably necessary to prosecute or defend a matrimonial action. In the instant case, the plaintiff husband has charged his wife with alleged misconduct in London, Rio de Janeiro, 'Caracas, Puerto Rico, Australia and elsewhere. The defendant has counterclaimed for separation based upon the plaintiff’s alleged misconduct in England and elsewhere. The circumstances in this case are unique. The plaintiff is a man of wealth and position, and his counsel has eoncededly had an opportunity to conduct an investigation of the allegations and counterallegations set forth in the pleadings. It seems no less than fair that the defendant wife should have an opportunity to do likewise. Such an investigation is vital to the proper defense of the action and to the prosecution of the defendant’s counterclaim.
However, the court is not disposed to require the plaintiff to underwrite such an investigation in the absence of a specified showing of the proof sought to be elicited and the persons sought to be interviewed. On the facts submitted hereon, there has been a sufficient showing to warrant an order directing the plaintiff to pay reasonable expenses incidental to the conduct of investigations in England, Australia and South America. Accordingly, the plaintiff is directed to pay to defendant the sum of $5,000 for that purpose.
The defendant’s time within which to serve a bill of particulars is extended until 30 days from the receipt of the payment herein directed.
The balance of the motion is denied without prejudice to renewal if the circumstances warrant.